Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 1 of 30




          EXHIBIT 9
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 2 of 30
                                CONFIDENTIAL


                                                                           Page 1

1                           UNITED STATES DISTRICT COURT
2                               DISTRICT OF CONNECTICUT
3
4        ____________________________
                                               )
5        CONNECTICUT FAIR HOUSING              )
         CENTER, et al.,                       )
6                                              )
                        Plaintiffs,            )
7                                              )
                vs.                            )      No. 3:18-CV-705 (VLB)
8                                              )
         CORELOGIC RENTAL PROPERTY             )
9        SOLUTIONS, LLC,                       )
                                               )
10                      Defendant.             )
         ____________________________)
11
12
13                                 ***CONFIDENTIAL***
14                          DEPOSITION OF ANGELA BARNARD
15                         As 30(b)(6) Representative of
16                    CoreLogic Rental Property Solutions, LLC
17                               San Diego, California
18                           Monday, September 16, 2019
19                                        Volume I
20
21
22       Reported by:
         ELAINE SMITH, RMR
23       CSR No. 5421
24       Job No. 3482271
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 3 of 30
                                CONFIDENTIAL


                                                                      Page 72

1        themselves?

2               A    Not to my knowledge specific to disabilities.

3               Q    Any training specific to handling requests from

4        individuals who had power of attorney or other legal

5        authority to act on behalf of an individual due to the

6        individual's lack of capacity?

7               A    There is training specific to power of

8        attorney.      That's more on the data entry side of the

9        house, the fulfillment side, validating the

10       documentation that we've received.

11              Q    And do you cover only power of attorney

12       documents, or do you cover other forms of legal

13       authority that can be granted such as conservatorship?

14              A    The procedure outlines specifically power of

15       attorney, which is a written procedure.                 And that same

16       procedure also identifies if you have an instance of

17       another third party or some other type of request, and

18       that's not stated whether it's a conservatorship or some

19       other kind of, you know, third-party authority over

20       someone.     It's to escalate that.

21              Q    And where do escalations go?

22              A    Generally, the escalations will start with a

23       leader or a supervisor of the team, and then, depending

24       upon the situation, it could go to our internal

25       compliance team.        And then they can determine where they

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 4 of 30
                                CONFIDENTIAL


                                                                      Page 73

1        would like to take it from there.

2               Q    Is compliance part of the operations

3        section that you're senior leader of?

4               A    No.

5               Q    Turning back to Exhibit 6, on page ARROYO 99,

6        looking at 5.1.4, when reviewing a manual authentication

7        form, you verify that that includes name, address, date

8        of birth, Social Security number, and signature; is that

9        correct?

10              A    Yes.

11              Q    And then the name and address has to be the

12       same as the name and address on the photo ID that is

13       provided?

14              A    Yes.

15              Q    What if the photo ID is a passport which

16       doesn't contain an address?

17              A    Our authentication procedure will call out the

18       acceptable proofs of identification, so we may require

19       an additional document.

20              Q    To establish the address?

21              A    Yes.

22              Q    So if an individual has moved and not gotten

23       their new driver's license yet with their new address,

24       they wouldn't be able to get a report through the manual

25       authentication process until they had obtained a new

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 5 of 30
                                CONFIDENTIAL


                                                                      Page 82

1        have.       So it's just any third party.

2                Q     Is there anything in Exhibit 7 that addresses

3        specifically individuals with disability?

4                A     No, I don't believe there is.

5                Q     Did you have any written procedure governing

6        requests for reasonable accommodation by individuals

7        with disability?

8                      MR. ST. GEORGE:      Object to form.

9                      THE WITNESS:     We did not, to my knowledge, have

10       a written procedure that covered that.                 The process

11       would be to escalate those types of requests.

12       BY MS. WEBBER:

13               Q     And when you refer to escalation, would that be

14       as you did before, meaning it would go to a team lead?

15               A     It would go to a team lead, a supervisor or

16       manager, then to our compliance team.                The compliance

17       team would determine what to do with that.                  It could be

18       all of those steps.          It may stop at one step if it's

19       resolved.       It just depends on the circumstance.

20               Q     Do team leads have authority to provide

21       reasonable accommodations?

22               A     A team lead would generally consult with a

23       supervisor or a manager before providing any type of

24       accommodation.

25               Q     And when you say supervisor or manager, is a

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 6 of 30
                                CONFIDENTIAL


                                                                      Page 83

1        manager at a higher level of authority than a

2        supervisor?

3               A    Yes.

4               Q    Okay.     Would supervisors or managers have

5        authority to approve reasonable accommodations?

6               A    Yes, they could.

7               Q    Would there be limitations on their authority

8        where they would sometimes need to seek input from

9        compliance or others?

10              A    Yes.

11              Q    What is the scope of their authority with

12       respect to reasonable accommodations?

13              A    It would be instances in which they have had a

14       situation occur in the past.             So something that was new,

15       we've never seen it before, we're not familiar with what

16       to do with this process, nor what it means from a legal

17       perspective, we would escalate those.

18              Q    And is the ultimate authority the compliance

19       department, or is there some higher-level authority?

20              A    We would -- we would escalate it to the

21       compliance team, and then there is internal counsel,

22       potentially external counsel, that could be consulted.

23       It just depends on how that compliance individual

24       escalates that.

25              Q    Turning back to Exhibit 7, the procedure guide

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 7 of 30
                                CONFIDENTIAL


                                                                      Page 99

1               A    I believe she was.         It was around '15, '16 that

2        she joined the team.

3               Q    And is currently the supervisor of that team?

4               A    Yes.

5               Q    And so any questions about whether

6        documentation was adequate should go to Jessica?

7               A    It could go to Jessica.           It could go to the

8        team lead.      It just depends on the individuals that were

9        there that day and the call, if the call was

10       transferred.        It depends on the circumstance.

11              Q    Okay.     Who would be the team lead who would be

12       reviewing these documents?

13              A    The team lead -- at the time, there was no team

14       lead under Jessica.          The team lead for the consumer

15       relations side, the call side of the house, was Tina

16       Santos.

17              Q    So nothing in the written documentation,

18       including the procedure set forth in Exhibit 7,

19       addresses how to handle the circumstances where the

20       consumer is incapacitated in some way; is that right?

21              A    Other than the escalation and then seeking

22       additional advice through escalation channels.

23              Q    Turning to page ARROYO 1708 and specifically

24       Procedure 2.4.3, this covers the circumstances where a

25       manual authentication form is received and is not

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 8 of 30
                                CONFIDENTIAL


                                                                     Page 112

1               A    Yes.

2               Q    And would those requests that you track include

3        tracking any requests made by somebody on behalf of the

4        consumer or the third party-type requests we've talked

5        about?

6               A    Yes.    Can I clarify that?

7               Q    Sure.

8               A    So the tracking would just consist of whatever

9        we received from that third party.               We don't categorize

10       or identify third-party requests in a way to be able to

11       produce a report, if that was your question.                      I just

12       want to clarify that.           We do have notes and things, but

13       we don't have a tracking mechanism by which, say, here's

14       all of the third-party requests.

15              Q    Got it.     When you're recording data, there's

16       not, like, a checkbox that would designate this is a

17       third party on behalf of the consumer?

18              A    Correct.      Not for my team, no.

19              Q    Got it.     Okay.     Other than requests from

20       consumers for disclosure of their file and requests from

21       landlords or properties through the CrimSAFE or other

22       product that they may use, are there any other

23       individuals outside of CoreLogic itself who would have

24       the ability to get access to the consumer files that you

25       maintain?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 9 of 30
                                CONFIDENTIAL


                                                                     Page 119

1                    MR. ST. GEORGE:        We can go off the record.

2                    (Recess 12:08 p.m. to 12:50 p.m.)

3        BY MS. WEBBER:

4               Q    In preparation for the deposition today, did

5        you review the record of contacts between persons

6        reaching out to CoreLogic on behalf of Mikhail Arroyo

7        and the consumer relations department?

8               A    Yes.

9               Q    Based on your review, was the Arroyo request

10       handled correctly within the established procedures in

11       effect in 2016?

12              A    Yes.

13              Q    In light of what you've learned in the course

14       of reviewing these materials, would you change any of

15       your procedures or guidance that you give to CSRs or DE

16       employees?

17              A    This was from 2016, and our procedures are

18       evolving and ever-changing based on, you know,

19       circumstances that we see with consumers, the industry,

20       changes in compliance and legislature.                 So I'm sure

21       there would be changes.           At this point today, I don't

22       know if that was specific to this case or not.                    But we

23       are evolving as a business.

24              Q    My question is just, as the senior leader over

25       operations, having recently reviewed the events

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 10 of 30
                                CONFIDENTIAL


                                                                     Page 120

1         surrounding Arroyo's consumer file, is there any change

2         that you would like to see take place in either the

3         written procedures or training and guidance that's given

4         to employees in consumer relations?

5               A    Perhaps we could evaluate the escalation

6         process and just make sure that we have the critical

7         points covered.       The escalation process was used in this

8         case, but it wasn't thoroughly documented in all cases,

9         so I think we could improve upon that.

10              Q    Do you think that having something in writing

11        identifying conservatorships and other recognized legal

12        authorities in addition to power of attorney would be

13        appropriate?

14                   MR. ST. GEORGE:        Object to form.

15                   THE WITNESS:       I think we already have that with

16        the escalation process.          So without being attorneys, we

17        try to handle the majority of requests we receive.                    So

18        this being the only request of conservatorship that I'm

19        personally aware of, I don't know that we would

20        specifically carve out a situation for this, but it

21        would be escalated, and we did escalate this case.

22        BY MS. WEBBER:

23              Q    Excuse me.       When you say this is the only

24        request based on conservatorship that you're aware of,

25        did you do anything to attempt to determine if there had

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 11 of 30
                                CONFIDENTIAL


                                                                     Page 121

1         been any other requests made by conservators to

2         CoreLogic's consumer relations department at any time in

3         the last several years?

4                 A     I reviewed with the direct supervisor, Jessica

5         Fahn, asked her as part of this case and research on the

6         case if this is a common practice, have you ever seen

7         this before, how often is this occurring, do we have a

8         way to track it?         We don't.     She told me, matter of

9         factly, that she doesn't see these and has never seen

10        one except for this case.            And we don't track it, like I

11        previously stated, in a manner that we could easily,

12        systemically pull reports.

13                Q     And I think you said that Ms. Fahn became

14        supervisor in 2015 or '16.

15                A     Yes.

16                Q     So if it happened before 2015, she would not

17        have any reason to be aware of it?

18                A     Correct.

19                Q     Aside from -- or I mean -- I don't mean aside

20        from.       But one of the topics on which you were

21        designated, Topic 15, concerned any instances in the

22        past five years where a consumer substitute

23        decision-maker, which could include the conservator but

24        could include power of attorney or other legal forms,

25        requested the consumer file.            What did you determine

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 12 of 30
                                CONFIDENTIAL


                                                                     Page 122

1         about how many instances in the past five years have

2         included requests from somebody with legal authority to

3         act on behalf of the consumer?

4               A    Is that a question of how many?

5               Q    Uh-huh.

6               A    To this -- my knowledge, this is the only one

7         that I'm aware of.

8               Q    Well, this is the only one that you're aware of

9         with a conservator?

10              A    Yes.

11              Q    But you understand there's other legal

12        mechanisms through which somebody can obtain authority

13        to act on behalf of somebody else?

14              A    Yes.

15              Q    One of those is power of attorney?

16              A    Uh-huh.

17              Q    There are others as well.            How many of any of

18        these -- whether it's conservator, power of attorney or

19        some other legal formulation, how many of those requests

20        have been made to CoreLogic in the past five years?

21              A    I couldn't tell you the number.              I don't have a

22        way to track that or make a count.

23              Q    Did you -- did you ask anybody -- as you did

24        about conservatorship, did you ask anybody about how

25        often power of attorney or other similar authority is

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 13 of 30
                                CONFIDENTIAL


                                                                     Page 123

1         the basis of a request for a consumer file?

2               A     I did.

3               Q     And what were you told about that?

4               A     I was told that it is rare to none for Rental

5         Property Solutions and that it would only be documented

6         via notes within the system.            There's not a recording or

7         an ability for us to be able to retrieve the count or

8         number of those.

9               Q     And so you also haven't reviewed the specific

10        process that was used in handling such requests?

11              A     The process would be the process that we have

12        outlined.     We don't have specific documents related to

13        third-party requests that are outside of what we

14        provided here.

15              Q     And you haven't reviewed any notes or other

16        documentation that would allow you to confirm what

17        actually happened, what the process was that was

18        followed?     I understand you have the written process.

19        But you haven't been able to review anything to identify

20        what actually happened to see if that process was

21        followed in the specific instances where a POA or

22        similar legal authority was the basis of a request?

23              A     No.

24              Q     Excuse me.      And you also are not prepared today

25        to testify as to the outcome of such requests?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 14 of 30
                                CONFIDENTIAL


                                                                     Page 124

1               A    No.     Other than the outcome would either be

2         providing a consumer file disclosure or not.

3               Q    Other than talking to Jessica Fahn, is there

4         anything else you did to attempt to obtain information

5         about instances in which a third party with legal

6         authority such as a power of attorney or conservator

7         requested a consumer file?

8               A    I talked to the customer service supervisor.

9         His name is Eliel Molina.

10              Q    Can you spell that?

11              A    E-L-I-E-L M-O-L-I-N-A.

12              Q    He's the customer service supervisor?

13              A    He's a consumer relations supervisor.                 Sorry.

14        I misspoke.       His team handles incoming calls for Rental

15        Property Solutions.         I asked how often do these calls

16        come in that are specific to power of attorney?                   He said

17        very rare.       It's generally a family member or someone

18        who wants another person just to talk on their behalf

19        but is requesting it on their own.

20              Q    How long has Mr. Molina been in that position

21        of supervising consumer relations?

22              A    I believe two years.

23              Q    So about 2017?

24              A    Yeah.

25              Q    Is that the position that was previously held

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 15 of 30
                                CONFIDENTIAL


                                                                     Page 132

1               A    No.    This is the -- looks like the receipt of

2         documentation.       Whereas Hope, the previous DE person,

3         was just mailing out a letter, this is reviewing

4         documents and sending a letter.

5               Q    It appears that Mr. Thevenot determined that

6         the documents submitted were not sufficient, because it

7         says not authenticated?

8               A    That's the note that he entered, yes.

9               Q    On what basis did he decide that that was not

10        sufficient?

11              A    Based on the notes, we -- it looks like we

12        asked for the power of attorney and the son's signature.

13        We cannot accept a conservatorship court paper.

14              Q    And how would Mr. Thevenot have determined that

15        you cannot accept a conservatorship court paper?

16              A    I believe he referred to the documentation, the

17        standard operating procedures, and he could have even

18        talked to someone about this.            I don't know.           The note

19        just states as is.

20              Q    He doesn't refer to talking to anybody;

21        correct?

22              A    No.

23              Q    And from what you testified to earlier, because

24        conservatorship is not mentioned in the procedures,

25        something that was unrecognized should have been

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 16 of 30
                                CONFIDENTIAL


                                                                     Page 133

1         escalated to a supervisor; correct?

2               A     Based on the procedure, yes.

3               Q     But there is no evidence from this note that

4         Mr. Thevenot did escalate to a supervisor; correct?

5               A     Not from the note.

6               Q     And by June 30th, CoreLogic had already been

7         informed that Mr. Arroyo was handicapped and not able to

8         sign anything; correct?

9               A     Yes.

10              Q     Nonetheless, Mr. Thevenot sent a letter back

11        saying the son's signature was required; correct?

12              A     Yes.

13              Q     Is that following proper procedure?

14              A     The procedure should have been to escalate the

15        request.

16              Q     Turning to the next note, this is from a user

17        S-C-H-A.     Do you know who that is?

18              A     Yes.

19              Q     Who is that?

20              A     Seng, S-E-N-G C-H-A.         Seng Cha.

21              Q     I forgot to ask.        Is Mr. Thevenot still

22        employed?

23              A     No.

24              Q     Do you know when he left?

25              A     2017.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 17 of 30
                                CONFIDENTIAL


                                                                     Page 134

1               Q    Is Seng Cha still employed?

2               A    No.

3               Q    And when did Seng Cha leave?

4               A    The beginning of 2019.

5               Q    What was Seng Cha's position in 2016?

6               A    She was a data entry and mostly handled letters

7         and incoming requests from consumers.

8               Q    Okay.     Her note ends with a comment that "Per

9         Jessica and Mike, we cannot accept conservatorship court

10        paper."    Is Jessica Jessica Fahn?

11              A    Yes.

12              Q    And is Mike Mike Scully?

13              A    Yes.

14              Q    Did you talk to Jessica about this note in

15        particular?

16              A    No.

17              Q    Did you talk to Mike about this note?

18              A    No.

19              Q    Aside from the note, did you ask Jessica if she

20        recalled ever having anybody escalate the Arroyo

21        situation to her?

22              A    I did.

23              Q    What did she say?

24              A    She said I need to look at the notes.                 And she

25        looked at the notes and said, yes, I remember this

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 18 of 30
                                CONFIDENTIAL


                                                                     Page 135

1         consumer but could not give me any details about the

2         case because it was so long ago.             She just referred back

3         to the notes that were here.

4               Q    Did she say anything suggesting the note was

5         inaccurate when it attributed to her the position that

6         she could not accept or that CoreLogic could not accept

7         the conservatorship as authorization?

8               A    No.     Sorry.

9                    (Telephonic interruption.)

10                   MR. ST. GEORGE:        Hold on one second.

11                   (Recess.)

12        BY MS. WEBBER:

13              Q    Okay.     Did you talk to Mike Scully about what

14        he recalled regarding the Arroyo consumer file?

15              A    I did not.

16              Q    Would Jessica have had authority in 2016 to

17        determine that CoreLogic would not accept

18        conservatorship court papers?

19              A    She could have made a decision based on the

20        standard operating procedures that we had at the time

21        that didn't allow that or could have escalated this.

22              Q    So the standard operating procedures you had at

23        the time did not allow conservatorship?

24              A    The operating procedure doesn't call that out.

25        It says to escalate it but doesn't specifically call out

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 19 of 30
                                CONFIDENTIAL


                                                                     Page 136

1         the conservatorship.

2               Q    I understand it doesn't specifically say

3         conservatorship is allowed, but I thought you had

4         testified previously that when something unfamiliar and

5         not explicitly covered by the procedures came up, that

6         the proper thing to do was to escalate.

7               A    That's correct.

8               Q    Is there any evidence that Jessica or Mike

9         escalated this question to somebody who actually knew

10        what a conservatorship was?

11              A    I don't see any notes on that.

12              Q    And Jessica did not say that she had escalated?

13              A    She couldn't recall because it was quite a

14        while ago.

15              Q    When did you speak to her about it?

16              A    I spoke to her about it last week after I

17        talked to the attorney about the case.

18              Q    It appears that Seng Cha entered her note on

19        the same day as Drew Thevenot entered his note.                  Do you

20        know why both individuals would be dealing with the same

21        request on the same day?

22              A    So it looks like Seng received the request from

23        the consumer, escalated it to Mike and Jessica.                  There

24        was a determination to mail the call-back letter to the

25        consumer, and the ticket to send the call-back letter

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 20 of 30
                                CONFIDENTIAL


                                                                     Page 137

1         was submitted, and that's what Drew processed.                   So Seng

2         is making a note of received disclosure form, and Drew

3         is making a note that he mailed the call-back letter.

4                 Q   Do you know why -- the other screenshots sort

5         of appear in the order in which things occurred.                   Do you

6         know why Drew's note would appear before Seng Cha's

7         note?

8                 A   No, I don't.

9                 Q   Turning to the next page of Exhibit 11, the

10        note dated September 7th, 2016, do you see that?

11                A   Yes.

12                Q   This has a user of Mon Johnson.             Do you know

13        who Mon Johnson is?

14                A   Yes.

15                Q   Who is that?

16                A   Monica Johnson.

17                Q   What was her position?

18                A   Call consumer relations associate, call center

19        agent.

20                Q   Is Ms. Johnson still employed?

21                A   Yes.

22                Q   And in the same position?

23                A   Yes.

24                Q   Did you talk to her about this note?

25                A   No.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 21 of 30
                                CONFIDENTIAL


                                                                     Page 138

1               Q    Or anything else about the Arroyo matter?

2               A    No.

3               Q    And this note reports that -- that the

4         consumer's mother, Ms. Arroyo, was calling about the

5         documents that she faxed from June of 2016.                 And the

6         note states, "Advised yes and per management unable to

7         use information."        Do you know who -- who does

8         management refer to in this group?              Are there certain

9         individuals who are deemed management?

10              A    It would be anybody who holds a supervisor or

11        above title, supervisor or manager.

12              Q    And so you don't know if Ms. Johnson spoke to

13        Ms. Fahn or Mike Scully or somebody else?

14              A    I don't know.

15              Q    And so as of September 2016, you had been

16        informed that Mr. Arroyo was disabled and unable to

17        speak or sign his name and been presented with papers

18        from a court saying that Ms. Arroyo was authorized to

19        act on his behalf, but you continued to direct the --

20        Ms. Arroyo to get a power of attorney signed by Mikhail

21        Arroyo; correct?

22              A    I don't know if it was directing a power of

23        attorney signed by him, but a power of attorney based on

24        these notes, yes.

25              Q    Are you aware of what would be required to

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 22 of 30
                                CONFIDENTIAL


                                                                       Page 139

1         obtain a power of attorney?

2                 A    No, I'm not.

3                 Q    So you don't know whether or not it's legally

4         possible for somebody who has been found to lack legal

5         capacity to give anybody else a power of attorney?

6                 A    I'm sorry.       I don't understand your question.

7                 Q    You don't know if it's even legally possible

8         for somebody who is incapacitated to provide somebody

9         else a power of attorney?

10                A    No, I don't.

11                Q    Turning to the next note, dated November 1st,

12        2016, this one has the user B Salazar.                  Who is that?

13                A    Bertha Salazar.

14                Q    And what position did Ms. Salazar hold in 2016?

15                A    Consumer relations associate, call center.

16                Q    Is she still there?

17                A    Yes.

18                Q    Same position?

19                A    Yes.

20                Q    And her comment was "CCI checking."                   What is

21        CCI?

22                A    I don't know what the acronym stands for.

23                Q    Did you talk to Ms. Salazar about this note?

24                A    No.

25                Q    Did you ask anybody else what CCI stood for?

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 23 of 30
                                CONFIDENTIAL


                                                                     Page 140

1               A    No.

2               Q    This note ends with "Transferring call to Tina

3         Marie."    Is that referring to Tina Marie Santos?

4               A    Yes.

5               Q    And under what circumstances would a customer

6         service -- wait.       I'm sorry.       CSR.

7               A    That's fine.

8               Q    Okay.     Under what circumstances would a CSR

9         associate transfer a call to Ms. Santos, who I think you

10        said was a team lead?

11              A    In the situation where they -- the consumer may

12        have called in multiple times, the call is escalated,

13        the person's, you know, defensive, escalated, agitated.

14        It depends on the circumstance, if the person just

15        doesn't know how to handle the request.

16              Q    Turning to the next note, also dated

17        November 1st, this shows a user of T Santos.                     So that

18        would be Tina Marie?

19              A    Yes.

20              Q    Her comment begins "SUP call."              Do you know

21        what SUP refers to?

22              A    Sup call, supervisor call.

23              Q    So that's just indicating that she's calling --

24        she as supervisor is handling the call?

25              A    Right.     Yes, that it's an escalation call.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 24 of 30
                                CONFIDENTIAL


                                                                     Page 141

1               Q     Now, this note says that "We have to get

2         legal's approval before we can send out the report."

3         Who has authority to decide that a question needs to go

4         to legal?

5               A     It would -- it could be our authority where we

6         escalate it to legal.         Generally, the practice is to

7         contact the compliance team directly, and the compliance

8         team would have determined the next course of action.

9               Q     Would Tina Marie have authority to contact the

10        compliance team?

11              A     Yes.

12              Q     Or would she go through Jessica or Mike?

13              A     It could be either/or.          So she could have

14        spoken to Mike or Jessica in this case or contacted the

15        compliance team on her own.

16              Q     Would Tina Santos have had authority to decide

17        on her own that something needed to go to legal?

18              A     I believe, when she uses the word "legal,"

19        she's referring to compliance in this note.

20              Q     And what's the basis of that belief?

21              A     We don't escalate directly to legal, nor did

22        I -- would I think or did I know that Jessica had

23        contact -- sorry, Tina had contacts to legal.                    So our

24        immediate escalation was through our compliance team.

25              Q     So with the first call being on April 27th

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 25 of 30
                                CONFIDENTIAL


                                                                     Page 142

1         mentioning that her son's disabled and she's his

2         conservator, the first time that the issue of how to

3         handle this was calculated to compliance was apparently

4         November 1st of 2016?

5               A    Based on the notes and then based on

6         information I could get from individuals' recollection

7         of two-plus years ago, yes.

8               Q    As somebody with authority over the customer

9         relations department, are you satisfied with that length

10        of time between being provided information about

11        Mr. Arroyo's disability and conservatorship and when the

12        issue was actually escalated to compliance?

13                   MR. ST. GEORGE:        Object to form.

14                   THE WITNESS:       We would like to get things done

15        as quickly as possible for consumers.               This was a unique

16        situation, something that we have never handled before,

17        to my knowledge, and just not understanding what a

18        conservatorship is versus a power of attorney and

19        getting this escalated to the legal team, there were, I

20        believe, some requests that we sent to the consumer that

21        are not noted here, perhaps, where she wasn't

22        communicating back with us.           But this is a large amount

23        of time.

24        BY MS. WEBBER:

25              Q    Over six months; right?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 26 of 30
                                CONFIDENTIAL


                                                                     Page 143

1               A     Yes.

2               Q     And given how unique and unusual it was,

3         wouldn't it have behooved Mr. Salgado or Ms. Silva to

4         have escalated this to somebody who might be able to

5         untangle what to do with a conservatorship in the first

6         instance rather than continuing to request the POA and

7         other documents instead?

8                     MR. ST. GEORGE:       Object to form.

9                     THE WITNESS:      That's reasonable, yes.

10        BY MS. WEBBER:

11              Q     The next note is dated November 4th, another

12        call from Ms. Santos to -- she says consumer's mother,

13        to Ms. Arroyo, letting her know "We are still waiting

14        for response from legal."           And then a phone number is

15        provided.     Is that the phone number she would have been

16        calling?

17              A     I believe so, yes.

18              Q     We talked before about incoming phone calls

19        being recorded.       Are outgoing phone calls also recorded?

20              A     They are recorded as long as they're done on a

21        certain queue.

22              Q     Is it possible -- not possible.             When a team

23        lead like Ms. Santos was making outgoing phone calls to

24        consumers, would you expect her to do those from a queue

25        that would lead to the call being recorded?

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 27 of 30
                                CONFIDENTIAL


                                                                     Page 162

1         international, you know, tax number or tax

2         identification number.          So if a consumer doesn't have a

3         Social Security number, then that would be escalated.

4         There have been instances, but very, very rare.

5               Q    ITN is an individual tax identification number?

6               A    Yes.

7               Q    If you had -- a foreign national wouldn't have

8         a Social Security number and is in the United States

9         studying, attending school, and, therefore, no income,

10        is not a taxpayer, they wouldn't have either SSN or ITN;

11        correct?

12              A    That sounds reasonable.

13              Q    So they can't get a copy of a consumer report?

14                   MR. ST. GEORGE:        Object to form.

15                   THE WITNESS:       They could, but it would be in an

16        escalated situation.

17        BY MS. WEBBER:

18              Q    None of the notes we saw indicated that there

19        was a problem with the form submitted by Ms. Arroyo

20        because she failed to include a Social Security number;

21        correct?

22                   MR. ST. GEORGE:        Object to form.

23                   THE WITNESS:       Not that I saw.

24        BY MS. WEBBER:

25              Q    Okay.     Turning to the second page of

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 28 of 30
                                CONFIDENTIAL


                                                                     Page 166

1         escalation.

2               Q    Do you know if there was ever a determination

3         as to whether the seal was adequate?

4               A    Yes.    I do know that there was a determination

5         that it was not.

6               Q    But the one specifically on 577 or a different

7         iteration?

8               A    I couldn't tell you which iteration.

9               Q    Okay.     The following page of Exhibit 14

10        includes copies of a driver's license for both

11        Mr. Arroyo and Ms. Arroyo.           Was that sufficient for your

12        needs in terms of having copies of ID?

13              A    Yes.

14              Q    So based on the notes that we reviewed in

15        Exhibit 11, it would have been Seng Cha who reviewed

16        what's been marked as Exhibit 14 and determined that

17        that was not adequate?

18              A    Yes, Jessica -- Seng Cha.            There's a note that

19        references Jessica and Mike as well.

20              Q    Do you know if Jessica and Mike actually

21        reviewed the documentation or just --

22              A    I don't know.

23              Q    Okay.     And the note doesn't say anything about

24        missing Social Security number, does it?

25              A    No.

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 29 of 30
                                CONFIDENTIAL


                                                                     Page 167

1               Q    And it doesn't say anything about the seal;

2         correct?

3               A    No.

4               Q    And it doesn't say anything about where she

5         signed, only that you wanted her son to sign; correct?

6               A    Correct.

7               Q    So based on the notes on June 30th, no reason

8         to believe that anyone ever informed Ms. Arroyo that she

9         needed to provide the Social Security number; correct?

10                   MR. ST. GEORGE:        Object to form.

11                   THE WITNESS:       Not specifically, no.

12        BY MS. WEBBER:

13              Q    And do you know what, if anything, was sent to

14        Ms. Arroyo following the June 30th note?

15              A    The notes indicate that she was sent a

16        call-back letter.

17              Q    And what's a call-back letter?

18              A    A call-back letter is a letter that we would

19        mail out to the consumer stating that we need to speak

20        to you regarding your request, please contact us.

21                   MS. WEBBER:       Exhibit 15.

22                   (Exhibit 15 was marked for identification by

23              the court reporter and is attached hereto.)

24        BY MS. WEBBER:

25              Q    Do you recognize what's been marked as

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 126-3 Filed 12/06/19 Page 30 of 30
                                CONFIDENTIAL


                                                                      Page 245

1                    I, the undersigned, a Certified Shorthand

2         Reporter of the State of California, do hereby certify:

3                    That the foregoing proceedings were taken before

4         me at the time and place herein set forth; that any

5         witnesses in the foregoing proceedings, prior to

6         testifying, were administered an oath; that a record of

7         the proceedings was made by me using machine shorthand

8         which was thereafter transcribed under my direction; that

9         the foregoing transcript is a true record of the testimony

10        given.

11                   Further, that if the foregoing pertains to the

12        original transcript of a deposition in a federal case,

13        before completion of the proceedings, a review of the

14        transcript was requested.

15                   I further certify I am neither financially

16        interested in the action nor a relative or employee of any

17        attorney or any party to this action.

18                   IN WITNESS WHEREOF, I have this date subscribed

19        my name.

20

21        Dated: 9/30/2019

22

23                         <%6208,Signature%>

24                         ELAINE SMITH, RMR

                           CSR No. 5421

25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
